People v Rohs (2016 NY Slip Op 04244)





People v Rohs


2016 NY Slip Op 04244


Decided on June 1, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 1, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RUTH C. BALKIN, J.P.
JOHN M. LEVENTHAL
LEONARD B. AUSTIN
COLLEEN D. DUFFY, JJ.


2014-10300
 (Ind. No. 14-00437)

[*1]The People of the State of New York, respondent,
vRobert Rohs, appellant.


Mark Diamond, New York, NY, for appellant.
James A. McCarty, Acting District Attorney, White Plains, NY (Jennifer Spencer and Laurie Sapakoff of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the County Court, Westchester County (Everett, J.), rendered September 23, 2014, convicting him of burglary in the second degree, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant knowingly, voluntarily, and intelligently waived his right to appeal (see People v Sanders, 25 NY3d 337, 341-342; People v Lopez, 6 NY3d 248, 256-257). The defendant's valid waiver of his right to appeal precludes appellate review of his challenge to the adequacy of the procedure used to adjudicate him a second violent felony offender (see People v Bennett, 122 AD3d 871, 872; People v Villa, 109 AD3d 845; People v Kosse, 94 AD3d 908; People v Haynes, 70 AD3d 718, 718-719; People v Lassiter, 48 AD3d 700; see also People v Callahan, 80 NY2d 273, 281). In addition, the defendant's valid waiver of his right to appeal bars review of his challenge to the procedures used by the County Court in its determination regarding restitution (see People v Burton, 69 AD3d 644; People v Ordover, 67 AD3d 824; People v Gilmour, 61 AD3d 1122, 1124; see also People v Callahan, 80 NY2d at 281).
BALKIN, J.P., LEVENTHAL, AUSTIN and DUFFY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court